It is in proof that the plaintiff resided in a house of the intestate in the years 1796, 1798, 1799, and 1800; that he labored in these years as a blacksmith for the intestate, and in other employments; that in 1800 he proved before a magistrate the account for that year, and two other accounts besides, which latter are not shown. The administrator paid off the account for 1800, and took a receipt for it. The act of limitations is pleaded. This action commenced in February, 1802. Three years elapsed before commencement of (395) the action upon the accounts of 1796 and 1798. In the account of 1800 credits are given for advancements made by the intestate. The accounts for 1796 and 1798 are barred, unless the jury think, from the evidence, that the account was a current one through all these years. If it was, then the act of limitations will only run from the last article in the account current. If the intestate continued to make payments and advances all through these years, without ever coming to a settlement and liquidating the account, it is an account current; but if the account was liquidated in the time, and a balance struck, it then ceased to be current, and the three years must be computed from that time.
Verdict for plaintiff, and judgment.
NOTE. — See Newsome v. Person, ante, 242; Green v. Caldcleugh,18 N.C. 320. *Page 344